Citation Nr: 1118742	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-45 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in October 2010.  A transcript of the hearing is included in the claims folder.


FINDING OF FACT

The Veteran's psoriasis is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has psoriasis that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran served on active duty from July 2000 to August 2004.  His service treatment records show that he did not have any type of a skin disorder at the time of his entrance physical examination in June 2000.  The clinical records do not reflect a specific evaluation for a skin disorder.  The Veteran was evaluated for an ongoing eye disorder in January 2004.  He was noted to have an erythematous region on the left naris fold.

There is no actual separation physical examination in the STRs.  A Report of Medical Assessment, dated in June 2004, listed the Veteran's complaints regarding double vision and daytime sleepiness/snoring.  On his Health History questionnaire/Interval History, also dated in June 2004, the Veteran did not list any type of a skin disorder.

The Veteran submitted his initial claim for VA disability compensation benefits in February 2005.  He claimed an eye disorder.  No mention of a skin disorder was made.  He was afforded a VA eye examination in June 2005.  There was no mention of any type of skin lesions or symptoms at that time.

The Veteran submitted his current claim for service connection for psoriasis in January 2009.  He reported that he had been seen at the VA medical center (VAMC) in Minneapolis, Minnesota, in August 2007.  He said he began to experience skin problems while on active duty and was seen in 2004.  He said he was never treated for or given a diagnosis of psoriasis.  

The Veteran was afforded a VA eye examination in February 2009.  The examiner said the Veteran's history was significant for psoriasis without further comment.  No findings of any type of lesions or plaques on the face were made as part of the examination.

VA outpatient records for the period from October 2007 to November 2009 were associated with the claims folder.  The records reflect that the Veteran was seen in October 2007 with concerns of an area of skin on his penis.  The assessment at that time was penile lesion.  Dermatology clinic visits, beginning in March 2008 provided an assessment of psoriasis.  Later entries noted that the psoriasis had increased in severity.  The Veteran was treated with a number of topical medications.

He was afforded a VA examination in February 2010.  The examiner noted he had reviewed the claims folder and VA outpatient records.  The examiner also noted the January 2004 STR entry regarding the erythematous region on the left naris fold.  He also said the onset of the Veteran's skin disease was 2007.  The examiner provided a diagnosis of psoriasis.  He opined that it was more likely than not that the Veteran's psoriasis was not related to his military service.  He said there was no documented treatment for the disorder in service, just a rash around the nose.  He also said there was no follow-up, and subsequent examinations in service made no mention of treatment for a rash in general or for psoriasis.  He said post-service records show a start date for a skin rash around 2007, a time well past discharge.

Also associated with the claims folder in June 2010, was a VA outpatient record from the VAMC in St. Cloud, Minnesota.  The entry is dated in September 2005.  The entry noted that the Veteran was seen for complaints of a rash.  Physical examination showed an area of dry skin that was in the inferior orbital area with no other acute issues.  The diagnosis was rash, non-specific dermatitis.  The Veteran was prescribed a topical Hydrocortisone cream for treatment.

The Veteran testified at a Board hearing in October 2010.  The essential argument was that the Veteran's psoriasis first appeared in service and, with a period of remission, had been present since that time.  It was noted that the September 2005 VA outpatient record was added to the claims folder since the VA examination.  The Veteran testified regarding his rash in service.  He said the skin was much the same as his current psoriasis where he could peel the skin off.  The Veteran said it would come back from time to time.  He was asked to explain why the disorder was not noted on his separation examination.  The Veteran felt he had brought up the disorder and did not know why it was not listed.  The Veteran said he had some type of a rash since 2004 and it had spread to other areas of his body.  He stated that there had not been a time when he was completely free of his psoriasis since service.  The Veteran said he had received steroid injections as treatment.  He said they helped some but then the psoriasis would return.  (Transcript pp. 12-13).  He did not say where this treatment occurred.  

The Board notes that lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also the absence of contemporaneous treatment records is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has medical evidence of a rash in service.  He has provided credible testimony and lay statements of a continuity of symptoms since service.  He said the rash in service was much like his current psoriasis plaques.  Further, VA treatment records document treatment for a rash in September 2005, approximately 13 months after service.  The Veteran has received continuous treatment for his psoriasis since March 2008 with evidence of it spreading.  Thus, the evidence does suggest that the slight symptoms noted in service have progressed.  

The Board has considered the opinion of the VA examiner.  However, the examiner did not have access to all of the pertinent medical records.  For whatever reason, his review of VA treatment records did not include the September 2005 entry that showed treatment for a rash.  Thus, putting the onset of the Veteran's skin disorder to at least 2005 using the same method of establishing onset as used by the examiner.

The Board is guided by the Federal Circuit opinion in Davidson where that court held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to identify his rash.  The Veteran is also competent to identify the symptoms that were later diagnosed as psoriasis.  The Board finds that, weighing the evidence of record, and resolving reasonable doubt in favor of the Veteran, service connection for psoriasis is in order.  38 U.S.C.A. § 5017 (West 2002); 38 C.F.R. § 3.102 (2010).  



ORDER

Entitlement to service connection for psoriasis is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


